ORDER
PER CURIAM.
Claimant appeals the Labor and Industrial Relations Commission’s (Commission) denial of his claim against Gelco Distribution Services, Wausau Insurance Company, and the Treasurer of the State of Missouri, as Custodian of Missouri’s Second Injury Fund. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record; an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.-16(b).